UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF SYMS CORP (Exact name of registrant as specified in its charter) New Jersey 22-2465228 (State of incorporation or organization) (I.R.S. Employer Identification no.) 1 Syms Way Secaucus, NJ 07094 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, par value $0.05 per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. [] Securities Act registration statement file number to which this form relates (if applicable): N/A Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. For a description of the securities to be registered hereunder, reference is made to the information set forth under the heading “Description of Capital Stock” in the prospectus forming a part of the Registrant’s registration statement on Form S-1, as amended (File No. 00-28554), filed with the Securities and Exchange Commission on August 3, 1983 pursuant to the Securities Act of 1933, as amended, which information is incorporated herein by reference. Item 2. Exhibits. Not applicable. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Dated: February 26, 2008 SYMS CORP By: /s/ Philip A. Piscopo Name: Philip A. Piscopo Title: Vice President and Chief FinancialOfficer
